Per Curiam.
Respondent was suspended from practice for a period of one year, nunc pro tunc *748to August 11, 1999 (Matter of Griffin, 278 AD2d 581). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]), we deny his application for reinstatement.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that respondent’s application for reinstatement is denied.